Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 02, 2017

The Court of Appeals hereby passes the following order:

A17E0051. TRACY KUZMINSKY v. VICKY CHAPMAN.

      The deadline for filing a notice of appeal is jurisdictional, so this court is
without authority to retroactively extend it “even on grounds such as providential
cause and excusable neglect.” Register v. Elliott, 285 Ga. App. 741, 743 (647 S.E.2d
406) (2007). But see Piedmont Hosp., Inc. v. D.M., 335 Ga. App. 442, 444 (1) (779
S.E.2d 36) (2015). Petitioner’s emergency motion is therefore denied.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/02/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.